DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s arguments filed 16 August 2022 have been entered and considered.  Claims 1-2, 4-10 and 21-23 are pending in this application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, 21 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lieber et al. (US 7,129,554) in view of Pan et al. (US 2005/0074589) further in view of Kasielke et al. (US 2006/0108236).
With respect to claims 1 and 23, Lieber et al. teach a sensor system for detection a biological species in an analyte comprising:
a sensing element including a silicon elongated conductor, the silicon elongated conductor having a minimum of two ends (nanowire is the nanochannel, col. 4, line 55-col. 5, line 30; silicon nanowire, col. 12, lines 28-37; col. 9, lines 53-56; col. 21, lines 18-35) and having a substantially planar outer surface (square and rectangular nanochannel cross-section indicate a planar outer surface, col. 5, lines 3-6) functionalized to chemically interact with the species (col. 5, lines 31-63), each having a geometric shape of sufficiently small cross section (col. 4, line 55-col. 5, line 30) to exhibit a shift of differential conductance characteristic (change in conductance detected, col. 16, lines 55-59) into a negative bias operating region by a shift amount depending on the surface potential (col. 18, lines 61-67), wherein the surface the silicon elongated conductors is coated with an insulator which may be an oxide (col. 5, lines 54-59);
a gate electrode configured to apply an electric field to the silicon elongated conductor (col. 21, lines 46-51); and
a bias and measurement circuit system (computer controlled indicates circuit system, col. 22, lines 22-65) operative 1) to apply a negative bias voltage across two ends of the silicon elongated conductor (col. 18, lines 61-67) and 2) to measure the differential conductance of the sensing element and to convert the measured differential conductance into a signal indicative of presence of the species (change in conductance when analyte binds to the functionalized nanowire indicates the presence of the analyte, col. 19, lines 19-23).
Lieber et al. do not specifically teach the outer surface functionalized to create a corresponding surface potential on the outer surface of the silicon elongated conductor.  However, this limitation is drawn to a property of the silicon elongated conductor and does not appear to provide any further structural limitations.  The instant specification teaches the sensing element made from a semiconductor material (pg. 3, lines 21-22) and being functionalized, and, at column 12, lines 28-34 Lieber et al. also teach the sensing element made from a semiconductor material and being functionalized (see above).  Therefore the sensing element would have a surface potential corresponding to the functionalized outer surface.
Lieber et al. fail to teach the oxide coating on the nanochannel being aluminum oxide and the bias and measurement circuit system comprising an amplifier circuit.
Pan et al. teach a semiconductor nanostructure formed from silicon (par. 23) and a stabilizing agent coated on the nanostructure formed from aluminum oxide (par. 32), in order to provide stabilization and protective coatings of semiconductor nanostructures (par. 32).
Kasielke et al. teach a biosensor having a circuit that applies a voltage to electrodes, wherein the circuit comprises:
a DC source;
an AC source; and
a summing amplifier circuit coupled to the DC and AC sources and the electrode, the summing amplifier circuit configured to add together voltages generated by the DC source and the AC source (par. 85 and 88; the summing amplifier that sums voltages in par. 88 is seen as the claimed amplifier circuit), in order to simultaneously apply AC and DC voltages to a biosensor and perform measurement without mutual interference.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the coating of an oxide insulator on the channel taught by Lieber et al., an aluminum oxide coating as taught by Pan et al., in order to provide stabilization of silicon nanostructures (Pan, par. 32).  Furthermore, Lieber et al. is generic with respect to the type of oxide coating that can be incorporated on the silicon nanochannel and one would be motivated to use the appropriate oxide for compatible with coating a silicon nanostructure. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include as the voltage source in the bias and measurement circuit of Lieber et al. in view of Pan et al., a DC source, an AC source and a summing amplifier as taught by Kasielke et al., in order to provide monitoring of an output signal with good analytical quality and provide a fast response (Kasielke, par. 48).  Furthermore, Lieber et al. is generic with respect to the type of voltage sources that can be incorporated into the circuit and one would be motivated to use the appropriate voltage sources for a biosensor. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber and Pan are similarly drawn to coating a silicon nanostructure with an oxide coating.  Lieber and Kasielke are similarly drawn to applying voltage to a biosensor.
It is noted that Lieber is relied upon for teaching a bias and measurement circuit of which a voltage source is a part.  When the voltage sources and amplifier circuit of Kasielke are included in the sensor system of Lieber, the amplifier circuit and voltages are included as part of the bias and measurement circuit and therefore reads on the limitation of the bias and measurement circuit comprising an amplifier circuit. 
With respect to claim 2, Lieber et al. teach a bias voltage with a magnitude of between -10 V and +10 V, which is encompassed by the recited range of greater than 0.5 volts (col. 17, lines 1-8).
With respect to claim 4, Lieber et al. teach a dramatic change in conductance upon binding wherein the high amplification is greater than the reference amplification (col. 19, lines 19-23 and col. 19, lines 38-61), but do not specifically teach the amount of high amplification being greater than reference amplification between at least two times greater or at least 10 times greater.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 1 and 4 are for any particular purpose or solve any stated problem, and the prior art teaches that the change in conductance may be varied depending on the reference buffer and type of species to be detected.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures know in the nanochannel detection art.
With respect to claim 7, Lieber et al. teach the species comprising a biomolecule (col. 19, line 62-col. 20, line 12) and the outer surface functionalized with biotin (col. 19, lines 38-61).
With respect to claim 8, Lieber et al. teach the sensing element comprising an array of the nanochannels including a plurality of electrically parallel, spaced apart ones of the nanochannels (col. 13, line 62-col. 14, line 19; Fig. 1b, col. 18, lines 29-34).
With respect to claims 9 and 10, Lieber et al. teach the cross section of each of the nanochannels being less than 100 nanometers, which is encompassed by the recited range of less than 100 nm x 150 nm and less than 100 nm x 100 nm (col. 4, lines 55-67).
With respect to claim 21, Lieber et al. teach the nanochannel cross-section being rectangular (col. 5, lines 3-6).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lieber et al. (US 7,129,554) in view of Pan et al. (US 2005/0074589) further in view of Kasielke et al. (US 2006/0108236), as applied to claim 1, further in view of Ren et al. (US 2005/0230270).
Lieber et al. in view of Pan et al. further in view of Kasielke et al. teach the detected species comprising a glucose level (col. 22, lines 50-55), but do not specifically teach the material element functionalized with glucose oxidase.
Ren et al. teach a nanochannel functionalized with glucose oxidase for the detection of glucose (par. 19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the functionalization element for glucose in the sensor system taught by Lieber et al. in view of Pan et al. further in view of Kasielke et al., glucose oxidase as taught by Ren et al. because Lieber et al. is generic with respect to the type of outer surface functionalization that can be incorporated into the sensor system and one would be motivated to use the appropriate immobilized reagent for detection of the desired analyte.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lieber et al. (US 7,129,554) in view of Pan et al. (US 2005/0074589) further in view of Kasielke et al. (US 2006/0108236) and Ren et al. (US 2005/0230270), as applied to claim 5, further in view of Walt et al. (US 7,115,884).
Lieber et al. in view of Pan et al. further in view of Kasielke et al. and Ren et al. teach the detected species comprising a glucose level and a nanochannel functionalized with glucose oxidease, but do not specifically teach the species comprising urea and functionalization with urease.
Walt et al. teach a glucose sensor for detecting glucose using glucose oxidase and a urea sensor detecting urea using urease (Table III, col. 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the detection of glucose using glucose oxidase as taught by Lieber et al. in view of Pan et al. further in view of Kasielke et al. and Ren et al., detection of urea using urease as taught by Walt et al. because Lieber et al. is generic with respect to the type of outer surface functionalization that can be incorporated into the sensor system and one would be motivated to use the appropriate immobilized reagent for detection of the desired analyte.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lieber et al. (US 7,129,554) in view of Pan et al. (US 2005/0074589) further in view of Kasielke et al. (US 2006/0108236), as applied to claim 1, in view of Peters et al. (US 2007/0096164).
Lieber et al. in view of Pan et al. further in view of Kasielke et al. teach a nanochannel having a substantially planar outer surface and being made of silicon (col. 9, lines 55-56), but fail to teach the nanochannel corresponding to a device layer of a silicon-on-insulator wafer.
Peters et al. teach a silicon nanochannel corresponding to the surface of a device layer of a silicon-on-insulator wafer (par. 25 and 52), in order to provide a ChemFET sensing system.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nanochannel taught by Lieber et al. in view of Pan et al. further in view of Kasilke et al., from a silicon-on-insulator wafer as taught by Peters et al., in order to provide a continuous nanochannel structure that is conductive.

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. Applicant argues that the modification of Leiber and Pan with the amplifier circuit taught by Kasielke is based on impermissible hindsight. 
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant’s argument that the modification of Leiber and Pan with the amplifier circuit taught by Kasielke is based on impermissible hindsight is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP 2145.  Applicant has not provided evidence to demonstrate that modification of Leiber and Pan with the amplifier circuit taught by Kasielke is based on impermissible hindsight as required to show that the combination of Leiber and Pan with Kasielke is improper as argued by Applicant.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon impermissible hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments of impermissible hindsight have not addressed Kasielke’s motivation to combine the amplifier circuit including monitoring an output signal with good analytical quality and provide a fast response (par. 48).  Further motivation is found in Lieber et al. being generic with respect to the type of voltage sources that can be incorporated into the circuit such that one would be motivated to use the appropriate voltage sources for a biosensor including that taught by Kasielke.  One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber and Kasielke are similarly drawn to applying voltage to a biosensor.  The motivation taught by Kasielke, the generic voltage source taught by Lieber and similar voltage applied to a biosensor taught by Lieber and Kasielke all provide motivation to combine the references such that the combination is not based on impermissible hindsight and must be addressed by Applicant in order to persuasively show impermissible hindsight when combining the references.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1677